UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7239



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROLAND ABLE GOMES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-88-38, CA-01-61-5-01-V)


Submitted:   November 29, 2001            Decided:   December 6, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roland Able Gomes, Appellant Pro Se. Harry Thomas Church, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roland Able Gomes seeks to appeal the district court’s orders

denying his motion construed as filed under 28 U.S.C.A. § 2255

(West Supp. 2001) and motion for reconsideration. We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   United

States v. Gomes, Nos. CR-88-38; CA-01-61-5-01-V (W.D.N.C. May 31,

2001; filed July 5, 2001 & entered July 12, 2001).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2